Citation Nr: 1542070	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  07-26 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for skin blisters of the groin, bilateral legs, bilateral feet, and eyelids, due to exposure to the chemical agents, including cyanogen chloride (phosgene).

2. Entitlement to service connection for other disability manifested as due to hazardous chemical exposure.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Previous iterations of service connection for dermatological disability, which became final denials by Board and RO rating decision, pertained to disability claimed as due to in-service exposure to Agent Orange - that is not the subject of the instant claim for skin blisters, which concerns other hazardous chemical exposure.  Moreover, as the newly raised claim is based on chemical exposure as an entirely separate precipitating in-service event or injury from that previously considered, it is best regarded as a distinct original claim for compensation and not involving a petition to reopen service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based on distinctly diagnosed diseases or injuries must be considered separate and distinct matters). 

A Travel Board hearing was held in July 2015 before the undersigned Veterans Law Judge (VLJ) upon issues of service connection for skin blisters and other conditions manifested from chemical exposure.  The Veteran expressly withdrew from appeal the claim for entitlement to a TDIU, this being addressed within the decision below. 

The issues within the Board's present jurisdiction and that remain on appeal are addressed in the REMAND portion of the decision below and are REMANDED          to the AOJ.



FINDING OF FACT

On July 22, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim on appeal for entitlement to a TDIU is requested.


CONCLUSION OF LAW

The criteria for withdrawal of appeal on the claim for TDIU by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the claim on appeal for entitlement to a TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The claim for a TDIU is dismissed.



REMAND

Records inquiry is warranted with the Social Security Administration (SSA) given the Veteran's stated receipt of disability benefits with that agency.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992). 

It is recognized that the Veteran had a military occupational specialty (MOS) as a Chemical Operations Apprentice listed upon his Form DD-214.  The U.S. Joint Services Records Research Center (JSRRC) or other appropriate organization, to include his service department should be contacted regarding the nature and extent of duties attendant to this MOS, including, whether there would have been chemical exposure of the type reported by the Veteran.

The Veteran should then have appropriate VA examination on whether his present dermatological disability is service-related.  Clarification should be sought beforehand directly with the Veteran on what, if any, other disability he avers developed resultant from chemical exposure.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the SSA administrative decision on a claim for benefits with that agency, along with all medical records underlying that determination.  Then associate           all documents received with the Veterans Benefits Management System (VBMS) claims file.

2. Contact the JSRRC or other appropriate office, to include his service department, and request any and all information regarding the nature and extent of occupational duties pertinent to the Veteran's MOS as a Chemical Operations Apprentice, including, whether there would have been hazardous chemical exposure to chemical agent cyanogen chloride (phosgene; otherwise referred to by the Veteran as the compound "C.K."), taking into account where the Veteran was stationed during military service.  Further request confirmation, to extent verifiable, whether gas chamber training at that time was a standard part of U.S. Army basic training and/or the Veteran's advanced training program.

3. Contact the Veteran and request that he identify what if any additional condition he claims service connection for           due to chemical exposure, provided it is a substantially similar dermatological condition as that already claimed (informing him that any claim for non-dermatological condition will need to be separately filed).

4. Then schedule the Veteran for a VA examination with a dermatologist.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Indicate all current dermatological disabilities the Veteran presently has, including consideration of  skin blisters.  Then with regard to any and all diagnosed conditions,             the examiner should opine whether said disorders at least as likely as not (50 percent or greater probability) were incurred during military service, or are otherwise etiologically related thereto as the consequence of chemical exposure in the occupational capacity of a Chemical Operations Apprentice during his service.   Take into account all relevant reported medical history.  Take into account the significance, if any, of post-service occupational chemical exposure during the 1980s while working in oil fields.  Also consider a November 2009 VA nurse practitioner's letter regarding etiology of             the Veteran's skin rashes, among other conditions.

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5. Then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

6. Thereafter, readjudicate the claims on appeal for service connection for dermatological disability and related pathology due to chemical exposure, based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


